                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

Ronald Satish Emrit,

       Plaintiff,

               v.                                         Case No. 1:19cv018

President Trump, et al.,                                  Judge Michael R. Barrett

       Defendants.

                                          ORDER

       This matter is before the Court on the Report and Recommendation (“R&R”) filed

by the Magistrate Judge on January 9, 2019 (Doc. 4).

       Proper notice has been given to the parties under 28 U.S.C. ' 636(b)(1)(C),

including notice that the parties would waive further appeal if they failed to file

objections to the Report and Recommendation in a timely manner. United States v.

Walters, 638 F.2d 947 (6th Cir. 1981). No objections to the Magistrate Judge=s R&R

(Doc. 4) have been filed.

       Accordingly, it is ORDERED that the R&R (Doc. 4) of the Magistrate Judge is

hereby ADOPTED. Consistent with the recommendation by the Magistrate Judge, it

is ordered that: (1) Plaintiff's complaint is DISMISSED pursuant to 28 U.S.C. §

1915(e)(2)(B); (2) Plaintiff Ronald Satish Emrit is declared a harassing and vexatious

litigator, and therefore is ENJOINED AND PROHIBITED from filing any additional

complaints in the Southern District of Ohio which have not first been certified to

have been filed in the correct venue by an attorney in good standing in this Court or

the jurisdiction in which he or she is admitted, or alternatively, which are accompanied

                                              1
by payment of the full filing fee; (3) The Clerk of Court is specifically DIRECTED not to

accept any such pleadings from the identified Plaintiff herein, absent compliance with

the above restrictions, and is instructed to dispose of such documents accordingly; (4)

and pursuant to 28 U.S.C. § 1915(a)(3), the Court certifies that an appeal of this Order

adopting this Report and Recommendation would not be taken in good faith, and

therefore, denies Plaintiff leave to appeal in forma pauperis.

       IT IS SO ORDERED.


                                                      s/Michael R. Barrett
                                                 Michael R. Barrett, Judge
                                                 United States District Court




                                            2
